DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 12 (in Figures 3-4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAMAKI et al (US 2018/0204493 A1) in view of PRYOR (US 2009/0273563 A1).
Regarding claim 1, SAKAMAKI discloses a panel device (operation device 100 in Figures 1-2, see ¶0019 & ¶0026), comprising: a panel unit (outer panel 10, 11 as described in ¶0027) that is light-transmissive and one of colored or colorless (¶0027); a light-blocking layer (Figs.4 & 6 show 23, a light-blocking printed layer 23 described in ¶s0041-0047) including an indicator opening (24 in Figs.4 or 6, as light-passing openings 24 described at least in ¶s0043,0046,0052-0055) that is shaped (¶0043 and ¶0052 similarly describing “An opening shape of each light-passing opening 24 is substantially same as a shape of the corresponding symbol icon 13b (see FIG. 1).”) in correspondence with an indicator (symbol icon 13b in Fig.1) to indicate when a device is activated; and a symbol prism 28 guiding light irradiated from symbol LED 54 to the front surface side for the light to exit from prism exiting plane 29 opposed to the display forming plate toward the symbol display region 12b (illustrated in Fig.2 and as described in ¶0040) that emits light from a rear side (Fig.2 shows housing 60 with circuit board described in ¶s0032-0033 and ¶s0035-0036) of the panel unit (10, 11) and displays the indicator (13b) on the panel unit (10, 11) with the light passing through the indicator opening (24), wherein the light-blocking layer (23) is located (Fig.4) between the panel unit (10, 11) and the symbol prism 28 with symbol LED 54 (Fig.2).
However, SAKAMAKI does not disclose the symbol prism 28 and symbol LED 54 as a light projector. 
PRYOR teaches in paragraphs 0199, 0201 and 0202 and illustrated in Figures 2, 2b, 2c, the light source of projector 218 being used to provide illumination of mark 210, emit light to light markers of any knob slider or switch (230), through transparent slider 230, and project words (“HEAT”) on the screen 200 for the purpose of making at least the slider, switch and words visible through the screen for the driver or viewer to see on the other side.  
It would have been obvious to one having ordinary skill in the art before the effective filing date modify the symbol prism 28 guiding light irradiated from symbol LED 54 that illuminate the symbol, marks, icon and switches of at least the symbol display regions 12b of the operation device 100 of Figure 2 of SAKAMAKI et al to include the light source of projector 218 or projector source as taught by PRYOR in order to provide illumination of mark 210, emit light to light markers of any knob slider or switch (230), through transparent slider 230, and project words on the outer panel for the driver or viewer in the vehicle to see and consider the indicators for understanding operation and selection of vehicular functions and systems associated with the symbols, markers, sliders. 
Regarding claim 2, SAKAMAKI discloses wherein the light-blocking layer (23 in Fig.4) is arranged on a rear surface (Fig.2 shows incident plane 15) of the panel unit (10, 11).
Regarding claim 3, SAKAMAKI discloses wherein the panel unit (10, 11) includes a black background (¶0043 describes “The light-blocking printed layer 23 is made of a light-blocking black coating material or the like applied on the smoke printed layer 22.”) corresponding to a color of the light-blocking layer (23).
Regarding claim 4, SAKAMAKI discloses an indicator portion (Figs.1-2 show a symbol display region 12b described in ¶s0022-0024) that includes the indicator opening (24 in Figs.4 or 6 as light-passing openings 24 as part of display forming plate 20 as described at least in ¶s0043,0046,0052-0055), and the indicator projector (Fig.2 shows symbol prism 28 guiding light irradiated from symbol LED 54 to the front surface side for the light to exit from prism exiting plane 29 opposed to the display forming plate toward the symbol display region 12b as described in ¶0040) that emits light from the rear side (Fig.2 shows housing 60 with circuit board described in ¶s0032-0033 and ¶s0035-0036) of the panel unit (10, 11) to the indicator opening (24) to display the indicator (symbol icon 13b in Fig.1), which is shaped (¶0043 and ¶0052 similarly describing “An opening shape of each light-passing opening 24 is substantially same as a shape of the corresponding symbol icon 13b (see FIG. 1).”) in correspondence with the indicator opening (24), on the panel unit (10, 11).
Regarding claim 5, SAKAMAKI discloses wherein the indicator portion (Figs.1-2 show a symbol display region 12b described in ¶s0022-0024) is one of multiple indicator portions (Figs.1-2 show display region including at least a multi-display region 12a and the symbol display region 12b described in ¶s0022-0024), and the multiple indicator portions (12a, 12b) are arranged adjacent to one another (Figs.1-2).
Regarding claim 6, SAKAMAKI discloses a display (Figs.1-2 show display region including at least a multi-display region 12a described in ¶0030), and an image displaying unit (30 in Fig.2 described as liquid crystal display element 30 described in ¶s0030-0031) that projects an image (¶0031) from the rear side (Fig.2 shows housing 60 with circuit board described in ¶s0032-0033 and ¶s0035-0036) of the panel unit (10, 11). 
However, SAKAMAKI does not disclose the display (12a) that includes a window frame arranged in the light-blocking layer (Figs.4 & 6 show 23, a light-blocking printed layer 23 described in ¶s0041-0047) through which the image is projected to display on the panel unit.
SAKAMAKI teaches under Other Embodiments described in ¶0063, a case where a display forming plate 20 covers at least a prism exiting plane, the display forming plate 20 may not necessarily cover a display screen, and that an opening of a same shape as a display screen may be provided to a display forming plate.
It would have been obvious to one having ordinary skill in the art before the effective filing date modify the display cover plate 20 disposed on the incident plane 15 of the outer panel 10, where the display cover plate 20 generally covers both the symbol display region 12a and the multi-display region 12a that corresponds to the liquid crystal display element 30 of the operation device 100 of Figure 2 of SAKAMAKI et al to include the opening formed on the display forming plate 20 where the opening is the same shape and location as the shape and corresponding location of the image-emitting liquid crystal display element 30 as taught by Other Embodiments described in ¶0063 of SAKAMAKI et al in order to maximize emission and visibility of the image projected through the opening of the display forming plate.  
Regarding claim 7, SAKAMAKI discloses a symbol portion (13b in Fig.1 described as multiple symbol icons located within the symbol display region 12b in ¶s0024,0033,0043) that includes a mark opening (24 in Fig.4 described as light-passing opening 24 is substantially same as a shape of the corresponding symbol icon 13b (see FIG. 1) in ¶0043) arranged in the light-blocking layer (Figs.4 & 6 show 23, a light-blocking printed layer 23 described in ¶s0041-0047), a mark light as a symbol prism 28 guiding light irradiated from symbol LED 54 to the front surface side for the light to exit from prism exiting plane 29 opposed to the display forming plate toward the symbol display region 12b (illustrated in Fig.2 and as described in ¶0040) that emits light from the rear side (Fig.2 shows housing 60 with circuit board described in ¶s0032-0033 and ¶s0035-0036) of the panel unit (10, 11) to the mark opening (24 in Fig.4) to display a mark (symbol icons 13b in Fig.1) which is shaped in correspondence with the mark opening (24 in Fig.4 described as light-passing opening 24 is substantially same as a shape of the corresponding symbol icon 13b (see FIG. 1) in ¶0043), on the panel unit (10, 11).
However, SAKAMAKI does not disclose: the symbol prism 28 and symbol LED 54 as a light projector and a detector arranged inward from the mark opening to detect when the panel unit is touched at the mark. 
PRYOR teaches in paragraphs 0199, 0201 and 0202 and illustrated in Figures 2, 2b, 2c, the light source of projector 218 being used to provide illumination of mark 210, emit light to light markers of any knob slider or switch (230), through transparent slider 230, and project words (“HEAT”) on the screen 200 for the purpose of making at least the slider, switch and words visible through the screen for the driver or viewer to see on the other side.  PRYOR further teaches in ¶0180, ¶0194 and ¶0199 optical sensing by camera 205 in of adjustment of knobs, switch , slider or touching by user’s finger of the front surface of the screen sensed by 175 in Fig.1f, for the purpose of electronically activating or adjusting the particular vehicle system and providing visual communication of status of the vehicle system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date modify the symbol prism 28 guiding light irradiated from symbol LED 54 that illuminate the symbol, marks, icon and switches of at least the symbol display regions 12b of the operation device 100 of Figure 2 of SAKAMAKI et al to include the light source of projector 218 or projector source and the camera sensor as taught by PRYOR in order to provide illumination of mark 210, emit light to light markers of any knob slider or switch (230), through transparent slider 230, and project words on the outer panel for the driver or viewer in the vehicle to see and consider the indicators for understanding operation and selection of vehicular functions and systems associated with the symbols, markers, sliders and to sense users touch or adjustment of switches/slides and touching of screen regions that actuate particular vehicle systems and provide visual communication of status of the vehicle system. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PRYOR (US 2008/0211779 A1) shows in of FIG. 2a, a center stack of an instrument panel 101 is equipped with a large screen panel 105 made of Plexiglas for example, having scattering characteristics (typically on its outward surface) so as to act as a rear projection screen for a LCD, DMD, or other type of computer controlled display projector 110 positioned behind it when viewed from the drivers side, and controlled by computer 120. This screen is diffuse in order to scatter light such as 107 from elemental portions on its face.  ERLER et al (WO 2020/018470 A1) shows a vehicular interior component described in ¶ [0139] and shown in FIGURES 2A-2C, 3A and 4A-4C, the user interface UI of the user interface system US may comprise as a control/switch (e.g. physical device, physical switch/structure, button, knob, dial, lever, arm, cap, etc.) shown as switch/structure SW (e.g. a control or set of controls with operation provided external to the panel/surface connected to the functional module) and/or and input device such as a control/button (e.g. touch pad/surface, touch button, light pad, sensor/detector, sensor/switch, touch sensor, input pad, touch control, button, slider, etc.) shown as sensor/button SB (e.g. a control or set of controls with operation provided/detected at or internal to the panel/surface connected to the functional module), and where in FIGURES 2C, 3A, 4A-4C and 7A- 7B, the switch/structure SW and the sensor/button SB of the user interface system US on the panel P may comprise a set of elements or segments (e.g. generally transparent light- transmitting elements/areas, such as display elements in the form of display elements, characters, symbols, shapes, forms, etc.) that can be illuminated (e.g. made visible by selective activation from an LED, LED/light array, etc.) at the user interface UI for the user/occupant of the vehicle. See FIGURES 5A-5D and 6A-6H. See also FIGURES 29A- 29E to 40A-400.  KATO (WO 2020/218054 A1) shows in FIG. 2, the cover member 25 is located on the front side of the display screen 20a of the display unit 20 and is fitted into the opening of the outer case 50. The cover member 25 includes a base material 25a formed of a light-transmitting resin or glass in a rectangular plate shape, and a printing layer 26 formed on the back surface of the base material 25a. The print layer 26 includes a light-shielding layer 26a provided so that the inside of the outer case 50 is not visible from the outside, a detection light transmission unit 26b that transmits external light, and a display light transmission unit 26c that transmits light from the light source 31. The light-shielding layer 26a, the detection light transmitting portion 26b, and the display light transmitting portion 26c are formed in the same layer.  The light-shielding layer 26a and the detection light transmitting portion 26b are formed in layers with light-shielding black ink. The light-shielding layer 26a is formed in a frame shape surrounding the display screen 20a. The inner peripheral portion of the light-shielding layer 26a is formed so as to overlap the outer peripheral portion of the display screen 20a in the Z direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

July 27, 2022
AC